DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7,13,14,15,16,22,24,25,26 are rejected under 35 U.S.C. 103 as being unpatentable over Barron et al. in U.S. Patent Application Publication No. 2006/0196858 in view of Bergmann et al. in U.S. Patent Application Publication No. 2013/0183775 and Hodges in U.S. Patent Application Publication No. 2019/0147397 and Saab et al. in U.S. Patent Application Publication No. 2019/0253256. Barron et al. discloses an asset (gemstone 120) that uses a pulsed laser with femtosecond laser pulses (See paragraph 50) being used to create marks that are invisible to a 10X optical instrument (see paragraph 58) and therefore considered to be “gentle”, and an optical reading device (element 28A, 28B, or 28C) and a CCD (see element 166). Regarding the limitation of pulse energy from 30 nJ to 300 nJ, Barron et al. discloses in paragraph 50 “An advantage of the method of the present invention is to enable marking of gemstones with laser pulses having energies as low as a few tens of nJ....”. Earlier in paragraph 30 Barron et al. discloses using pulses in the nJ range. Barron et al. discloses operation software (see paragraph 49) and recognition software (See paragraphs 74-76). Barron et al. does not disclose using voxels or using a distributed ledger. Bergmann et al. teaches using voxels to treat an area in a volume (see paragraph 25). Hodges teaches using a tracking system for precious gemstones (see paragraph 29) and further teaches using a blockchain repository that make it practically impossible to falsify or delete entries for better traceability (see paragraphs 116 and 117). Saab et al. teach that blockchain is a type of distributed ledger (see paragraph 12). It would have been obvious to adapt Barron et al. in view of Bergmann et al. , Hodges and Saab et al. to provide this to make it practically impossible to falsify or delete entries for better traceability. Regarding claim 14, Barron et al. teaches marking diamonds, that is both a stone and an asset. Regarding claims 15 and 16, Barron et al. discloses two and even three dimensional arrays of densely packed two point-like marks. Regarding claims 22,24, 25,26, the specific identifying etching recited is nonfunctional descriptive material and given no patentable weight.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Barron et al. in U.S. Patent Application Publication No. 2006/0196858 as evidenced by Smith et al. in the article “Advances in Femtosecond Micromachining and Inscription of Micro and Nano Photonic Devices” in view of Bergmann et al., Hodges, and Saab et al. as applied to claim 7 above, and further in view of Dugan et al. in U.S. Patent Application Publication No. 2013/0342903 A1. Smith et al. is evidence in the introduction of the article on page 2 of 27 teaches using a femtosecond laser pulses with tightly focusing optics results in intensity dependent non-linear absorption processes, such as multi-photon absorption and avalanche ionization(sic) take place, leading to permanent structural and chemical changes in a myriad of materials. This is particularly important for transparent materials since they have electronic band gaps too large to bridge with a single photon process and therefore the linear absorption of laser light does not occur. Since Barron et al. uses femtosecond laser pulses that are tightly focused it is considered that non-linear absorption and multi-photon absorption is occurring in the Barron et al. reference. It would have been obvious to adapt Barron et al. as evidenced by Smith and further in view of Bergmann et al., Hodges, Saab et al., and Smth to provide this to optimize the process.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Barron et al. in view of Bergmann et al., Hodges and Saab et al. as applied to claim 7 above, and further in view of Shah et al. in U.S. Patent Application Publication No. 2014/0185065 and Altshuter et al. in U.S. Patent Application Publication No. 2003/0055413. Shah et al. teaches using a laser beam from a fiber laser with a wavelength of 520 nm (see paragraph 161) with a pulse width range of 100 fs to 1 ps (see paragraph 161). Altshuter et al. teaches that fiber lasers have advantages in high efficiency, high beam quality, compactness, and high reliability (See paragraph 19). It would have been obvious to adapt Barron et al. in view of Bergmann et al., Hodges, Saab et al., Shah and Altshuter et al. to use the fiber laser of Shah et al. with a wavelength of 520 nm for modifying the asset (workpiece) to take advantage of the high efficiency and beam quality of the fiber laser.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Barron et al. in view of Bergmann et al., Hodges and Saab et al. as applied to claim 7 above, and further in view of Kumar et al. in U.S. Patent Application Publication No. 2014/0092718. Barron et al. discloses an objective with a numeric aperture but does not disclose the value of the numeric aperture (see paragraph 33). Kumar et al. teach in an optical reader using an objective with a numeric aperture of between about 0.7 and 1.0 (see paragraph 100). It would have been obvious to adapt Barron et al. in view of Bergmann et al., Hodges and Kumar et al. to provide this numeric aperture range of 0.7 to 1.0 of the objective to focus the light reflected by the marks.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Barron et al. in view of Bergmann et al., Hodges and Saab et al. as applied to claim 7 above, and further in view of Inaka et al. in Japan Patent No. 2007- 030,033. Inaka et al. teach using a single pulse (see paragraph 17) for laser marking a transparent material. It would have been obvious to adapt Barron et al. in view of Bermann et al., Hodges, Saab et al., and Inaka et al. to provide this to more efficiently mark the transparent workpiece by using fewer pulses for marking.
Claims 27,28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Barron et al. in U.S. Patent Application Publication No. 2006/0196858 in view of Kislev et al. in U.S. Patent Application Publication No. 2020/0184465 and Saab et al. in U.S. Patent Application Publication No. 2019/0253256. Barron et al. discloses, a focusing objective (element 118, paragraph 53), motion stages (elements 124a, 124b, 124c, see paragraph 54 ) a controller (element 44, a control and processing unit , see paragraph 50 ) being used to create marks in gemstones such as diamonds that are invisible to a 10x optical instrument (see paragraph 50), and therefore have a non-opaque identification etching) and an external communication unit (element 24) connected to the controller. Barron et al. further discloses in paragraph 50 “An advantage of the method of the present invention is to enable marking of gemstones with laser pulses having energies as low as a few tens of nJ....”. Earlier in paragraph 30 Barron et al. discloses using pulses in the nJ range and is therefore considered to fully encompass the range of 30 nd to 300 nJ. However Barron et al. does not disclose uploading onto a distributed ledger. Barron et al. further discloses an optical reading device (either element 28A, 28B, or 28C) and a CCD (see element 166, an electronic imaging sensor) that is considered to be a vision system, meeting the limitations of claim 28. Barron et al. does not disclose a distributed ledger with encrypted uploading. Kislev et al. teach using blockchain architecture (see paragraph 5) for objects based on unique object marks (see paragraph 5) by communicating (this is considered to be uploading, see paragraph 34) to blockchain servers(see figure 2, element 300) and using encryption (See paragraph 34). Saab et al. teaches that blockchain is a type of distributed ledger (See paragraph 12). It would have been obvious to adapt Barron et al. in view of Kislev and Saab et al. to provide this to keep track of high value. Regarding claim 30, no patentable weight is being given to pattern “indicative of a past transaction involving grading details or certification details” since this is a claim limitation directed to printed subject matter and there is no evidence of a functional relationship between the object and the subject matter (see MPEP 2111.05).
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Barron et al. in view of Kislev et al. and Saab et al. as applied to claim 27 above, and further in view of Kumar et al. in U.S. Patent Application Publication No. 2014/0092718. Barron et al. discloses an objective with a numeric aperture but does not disclose the value of the numeric aperture (See paragraph 33). Kumar et al. teach in an optical reader using an objective with a numeric aperture of between about 0.7 and 1.0 that is within the claimed range of claim 29 of between 0.25 and 1.5. Barron et al. in discussing the prior art (see last three sentences of paragraph 15) discloses that it is known in the prior art to write microstructures 100 microns below the surface. It would have been obvious to adapt Barron et al. in view of Kislev et al., Saab et al. and Kumar et al. to provide this as a matter of engineering expediency.
Applicant's arguments filed 20 September 2021 have been fully considered but they are not persuasive.  It is considered that since the marks of Barron et al. are invisible to a 10X optical instrument (see paragraph 58 of Barron et al.), the marks of Barron are a non-opaque identification etching.  Please note further that the instant application considers a “gentle refractive index modulation that is invisible or imperceptible to known optical inspection and certification/graduating methods (magnification 10x), such as those employed by the Gemological Institute of America (GIA).” (see page 7, line 19 to page 8, line 4). Since Barron’s markings are also invisible to a 10X optical instrument they are also considered to be a non-opaque identification etching.  Barron’s theory of why markings are made is not material since Barron simply discloses using laser pulses with laser pulses with energies “as low as a few tens of nJ....” (see paragraph 50 of Barron) to make markings invisible to a 10X optical instrument.   
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  WO 00/66315 A1 discloses using a fiberscope for direct and oblique viewing of the workpiece at up to 20-times magnification (see page 7, lines 10-11).
This communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174. The examiner can normally be reached 7:00 am to 2:30 pm. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761